Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-4, 6-15 and 17-20 have been examined.
This action is FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-20  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gulwani [US 20110302553 A1, June 4, 2010].

With respect to claims 1, 12 and 19, the claims limitations of the method and system for improving training of a string transformation program based on identification of transformation examples comprising: 
from a dataset including a set of input strings ([0049] the program 114 automatically transforms the input item comprising the tuple "Tom" and "Milano" into "T. Milano." In this case, it appears that the program creation system 102 has correctly surmised the logic that underlies the transformations in the set of input-output examples 110. That is, the program 114 appears to be operating by extracting the first letter of the first input string item ("T"), adding a period and space after the first letter, and then providing the second input string item "Milano" in its entirety),
automatically selecting a plurality of input string examples for inclusion in an example set [e.g. selection condition] by identifying a plurality of string clusters [e.g. subprograms] in the dataset corresponding to different string formats represented in the dataset, and selecting one or more input strings from each cluster [e.g. subprograms] as input string examples for inclusion in the example set ([0073] the partitioning module 214 groups the input-output examples into partitions. Each partition provides a collection of one or more subprograms (e.g. clusters). The partitioning module 214 uses any type of compatibility consideration in grouping input-output examples together. According to one threshold test, the partitioning module 214 combines two sets of subprograms together only if their intersection produces a non-empty set, meaning that the two sets of subprograms are required to have at least one subprogram in common. The partition module 214 identifies the common subprograms of the partitions as representative programs (e.g. cluster representative) to be used to convert new input items into appropriate corresponding output items), wherein each of the plurality of input string examples [e.g. selection condition] in the example set are paired with a corresponding plurality of output string examples to define transformation examples in the example set ([0074] the condition generating module 216 examines the input items associated with the partitions (e.g. clusters) identified by the partitioning module 214. The condition generating module 216 generates a so-called selection condition (cond.sub.i) (e.g. input string examples) for each partition. A selection condition, associated with a particular partition, evaluates to either true or false when applied to a particular input item. If it evaluates to true, then the program execution module 116 applies the representative subprogram that has been selected for the partition. If it evaluates to false, then the representative subprogram is not applied. Instead, the selection condition for some other partition will evaluate to true, and the representative program for that partition will be applied); 
based at least in part on the transformation examples in the example set, generating first and second potential string transformation programs [e.g. generates selection conditions]; identifying a plurality of ambiguous input string examples for inclusion in the example set, the plurality of ambiguous input string example ([0074] the condition generating module 216 generates selection conditions such that, at most, one applies for a given input item. (If none of them apply, the program execution module 116 can apply any subprogram) Section F provides additional information regarding the operation of the condition generating module 216);
automatically identified by applying, to each of two or more input strings in the dataset, the first and second potential string transformation programs to the two or more input strings to transform the two or more input strings into first and second output strings for each of the two or more input strings ([0078] FIG. 4, in block 402, the program creation system 102 receives a set of input-output examples. In Each candidate program is capable of converting an input item associated with the input-output example to the output item associated with the input-output example. In block 406, the program creation system 102 groups the sets of subprograms into partitions based on any type of compatibility consideration. In block 408, the program creation system 102 determines selection conditions that will selectively invoke representative subprograms associated with respective partitions. In block 410, the program creation system 102 outputs the created program 114 which comprises the set of representative programs (identified in block 406) and the set of selection conditions (identified in block 408)),
and identifying as ambiguous input string examples any of the two or more input strings for which content of the first output string and content of the second output string are different [e.g. a new input item, "Frank Willard"], receiving one or more disambiguating example output strings corresponding to one or more of the ambiguous input string examples, where each ambiguous input string example and its corresponding disambiguating example output string define a transformation example in the example set [e.g. selection conditions to determine which one applies]; and generating a string transformation program for transforming the set of input strings based on the transformation examples in the example set [e.g. "F. Willard"] ([0083] FIG. 6, the program execution module 116 uses the program 114 to operate a new input item. A new input item corresponds to one or more input data items that have not yet been transformed into an output item. In block 602, the program execution module 116 receives a new input item, such as the name Frank Willard" in the example of FIG. 1. In block 604, the program execution module 116 analyzes the input item with respect to the selection conditions to determine which one applies. Presume that the selection condition cond.sub.2 applies, associated with subprogram prog.sub.2. In block 606, the program execution module 116 uses prog.sub.2 to transform the input item ("Frank Willard") into an appropriate output item (e.g., "F. Willard")).

With respect to dependent claim 2, Gulwani further teaches applying the string transformation program to each of the set of input strings to transform the set of input strings into a corresponding set of output strings ([0050] the program 114 converts m input string items into a single output item. However, the program creation system 102 can generate a second program to map the same input string items (corresponding to the first and last names of customers), or subset thereof, into another output item).

With respect to dependent claim 3, Gulwani further teaches based on receiving an indication that one or more input strings were incorrectly transformed by the string transformation program, receiving additional transformation examples, and modifying the string transformation program based on the additional transformation examples ([0091] the user's actions create a new input-output example, e.g., corresponding to the input item "Ms. Sue Phan" and the correct output item of "S. Phan." The user may then present this new input-output item, together with others, to the program creation system 102. The program creation system 102 can 

With respect to dependent claim 4, Gulwani further teaches where selecting the one or more input strings from each cluster includes randomly selecting one input string from each cluster ([0074] the condition generating module 216 generates selection conditions such that, at most, one applies for a given input item. (If none of them apply, the program execution module 116 can apply any subprogram) Section F provides additional information regarding the operation of the condition generating module 216).

With respect to dependent claim 6, Gulwani further teaches where disambiguating example output strings corresponding to ambiguous input string examples are input by a user ([0090] the user can highlight one or more of the ambiguous input items in any manner. For example, presume that the use decides to highlight input item 706. In one merely representative case, the user interaction module 206 provides a mark button 708 (or the like) which allows a user to register the input item 706 as being anomalous. That is, in one approach, the user can select the cell or cells corresponding to the anomalous output item and click the mark button 708. The user interaction module 206 can also give the user the opportunity to correct the 

With respect to dependent claim 7, Gulwani further teaches where disambiguating example output strings corresponding to ambiguous input string examples are predicted based on a user input of a desired string transformation program ([0077] FIG. 3, the data manipulation system 200 uses the program 114 to transform additional input items (which have not yet been transformed) into output items. In block 308, the data manipulation system 200 optionally modifies the created program based on interaction with the user).

With respect to dependent claim 8, Gulwani further teaches where transformation examples in the example set include input strings selected by a user from among the set of input strings in the dataset and not identified as ambiguous input string examples ([0083] FIG. 6 shows an overview of the manner in which the program execution module 116 uses the program 114 to operate a new input item. A new input item corresponds to one or more input data items that have not yet been transformed into an output item. In block 602, the program execution module 116 receives a new input item, such as the name "Frank Willard" in the example of FIG. 1. In block 604, the program execution module 116 analyzes the input item with respect to the selection conditions to determine which one applies. Presume that the selection condition cond.sub.2 applies, associated with subprogram prog.sub.2. In block 606, the 

With respect to dependent claim 9, Gulwani further teaches where transformation examples in the example set include synthetic ambiguous input string examples provided by a user and not present in the set of input strings in the dataset ([0077] FIG. 3, the data manipulation system 200 uses the program 114 to transform additional input items (which have not yet been transformed) into output items. In block 308, the data manipulation system 200 optionally modifies the created program based on interaction with the user).

With respect to dependent claim 10, Gulwani further teaches where the set of input strings are arrayed in one or more columns in a spreadsheet ([0052] from a high-level perspective, the program creation system 102 operates in conjunction with any type of data manipulation functionality 202. In one case, for instance, the data manipulation functionality 202 represents a spreadsheet system that allows a user to manipulate data items in tabular form).

With respect to dependent claim 11, Gulwani further teaches where transformation examples in the example set are viewable and manipulable separately from strings in the dataset ([0091] the user's actions create a new input-output example, e.g., corresponding to the input item "Ms. Sue Phan" and the correct output item of "S. Phan." The user may then present this new input-output item, 

Regarding claims 13-15 and 17, 18 and 20; the instant claims recite substantially same limitations as the above-rejected claims 2-4 & 6-11 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 11/15/2021 office action claims 1, 4, 8, 9, 11, 12, 15 and 17-20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-4, 6-15 and 17-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 02/15/2022 have been considered. 
Applicant argues (pages 11-12) the example set used for generating the transformation program includes input string examples that are automatically identified by the system, and not manually selected by a human user.
Examiner’s response:
Gulwani in paragraph [0073-0074] teaches automatically selecting a plurality of input string examples for inclusion in an example set [e.g. selection condition] by identifying a plurality of string clusters [e.g. subprograms] in the dataset corresponding to different string formats represented in the dataset, and selecting [e.g. selection condition] one or more input strings from each cluster [e.g. subprograms] as input string examples for inclusion in the example set.

Applicant argues (page 12) Bardoliwalla does not teach selecting one or more input strings from each cluster as input string examples for inclusion in an example set, as Applicant’s claim recites.
Examiner’s response:
The arguments regarding Bardoliwalla reference are moot because the Bardoliwalla reference did not applied in this rejection.
Gulwani in paragraph [0072] teaches the subprogram generating module 212 generates a subset of candidate subprograms [e.g. clusters] for each input-output example. Each candidate subprogram is capable of converting the input item associated with the input-output example to the output item associated with the input-output example.

As shown above Gulwani teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153